By the Court.
This is an action to recover compensation for injuries sustained by a pedestrian who fell in crossing a brick paved street through an alleged defect distant a foot or two from the curbing of the sidewalk. Testimony from the plaintiff was that the alleged defect was “a hole. . . . It was sunk down. A hole that my foot, my heel caught in”; and from other witnesses was that it was a “sunken brick,” “two small bricks . . . sunken in a little,” “the brick kind of broken up a little bit, kind of sunken in.” There was no testimony as to the area, depth, *51or other features of the so called "hole.” On photographs and plan it seems insignificant.
As matter of law there was no evidence of a defect in the roadway of a nature to render the defendant liable. Raymond v. Lowell, 6 Cush. 524, 533-534. Newton v. Worcester, 174 Mass. 181. Isaacson v. Boston, 195 Mass. 114. Cannon v. Brookline, 256 Mass. 468. Boudreau v. Springfield, 257 Mass. 105. Cataldo v. Boston, 263 Mass. 330.

Exceptions overruled.